Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 15-20 is the inclusion of the following limitations: ‘determining that a defect exists in the software executing on the server based, at least in part, on determining that the output data set deviates from the performance model by more than a threshold; retrieving, from a repository, a source code update associated with the software executing on the server; determining that the source code update is responsible for the defect in the software executing on the server; and taking an action, wherein the action comprises at least one of: notifying a development resource associated with the source code update; or rolling back the software executing on the server to a version of the software that does not incorporate the source code update’.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPN 20150039941 discloses selecting test case, load data, and initiating testing. USPN 20180165184 discloses testing a first version of a document and an updated version of a document to verify the update. USPN 20180121322 discloses testing a first version of an application and testing a second version (updated version) of an application in order to determine performance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yolanda L Wilson whose telephone number is (571)272-3653.  The examiner can normally be reached on M-F (7:30 am - 4 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Yolanda L Wilson/Primary Examiner, Art Unit 2113